                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

ROCKHURST UNIVERSITY, and
MARYVILLE UNIVERSITY,
individually and on behalf of                                 Case No.
other similarly situated institutions of
higher education,
                                                              COMPLAINT
                         Plaintiffs,
                                                              Class Action
v.
                                                              DEMAND FOR JURY TRIAL
FACTORY MUTUAL INSURANCE
COMPANY,

                         Defendant.

             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
        Plaintiffs Rockhurst University and Maryville University (“Plaintiffs”), individually and

on behalf of other similarly situated institutions of higher education, for its Class Action Complaint

against Defendant Factory Mutual Insurance Company (“Defendant”), state and allege as follows:

                                       NATURE OF ACTION

        1.        Institutions of higher education have been hit particularly hard by the ongoing

COVID-19 pandemic. Since the disease began to spread rapidly across the country in late February

and early March 2020, almost every college and university has taken drastic and unprecedented

action to protect its students, faculty, staff, and the general public from COVID-19. This was no

easy task. Most institutions of higher education are more like small- or medium-sized cities than

mere schools. In addition to educating the future of America, they provide housing for hundreds

or thousands of students; serve and sell food; operate stores; employ large numbers of teachers,

administrators, and other employees; sponsor sports teams; host public events; and perform many

other services.


                                                  1
         Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 1 of 22
       2.         On March 6, 2020, the University of Washington became the first major university

to cancel in-person classes and exams. 1 By the middle of March, others across the country had

followed suit and more than 1,100 colleges and universities in all 50 state have canceled in-person

classes and shifted to online-only instruction. Due directly to the pandemic, these institutions also:

closed dorms and sent students home; shuttered all dining halls; closed administrative buildings;

canceled spring sports seasons; canceled graduation ceremonies; closed campus entirely to all but

a few essential personnel; and took many other precautions.

       3.         Although the spring semester has now concluded for virtually all institutions, the

effects of the pandemic continue to deprive Plaintiffs of the use of their campuses and property.

Large gatherings are still prohibited. Residence halls are still closed. Summer classes are being

held online. Events that would normally take place on campus during the summer – like summer

camps – have been canceled in their entirety. And it is still unclear whether students will be

permitted to return to campus for the fall semester, which looms just around the corner.

       4.         Apart from the nightmarish logistical challenge, and the serious disruption to their

core mission of education, the measures colleges and universities have taken as a result of COVID-

19 have had a devastating financial impact. After closing dorms and dining halls, colleges and

universities provided room-and-board reimbursements, often totaling in the millions of dollars.

Other substantial costs include lost revenue from on-campus events; lost revenue from summer

classes and programs; increased costs to clean and disinfect the campus as a result of COVID-19;

and many others. And these losses may continue or worsen if these precautions continue into the

fall semester.




       1
           https://www.ncsl.org/research/education/higher-education-responses-to-coronavirus-covid-19.aspx

                                                        2
           Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 2 of 22
       5.      Plaintiffs Rockhurst University and Maryville University are two such institutions

that have suffered substantial financial losses due to COVID-19.

       6.      Fortunately – or so they thought – Plaintiffs had purchased all-risk commercial

property insurance policies from Defendant to protect them in the event of an event such as

COVID-19. The Policies provide hundreds of millions of dollars in coverage for a wide variety of

losses, including loss of use of property, business interruption, and property damage. The Policies

contain specific provisions covering communicable diseases.

       7.      Plaintiffs promptly made a claim for coverage under the Policy. But Defendant has

refused to honor its promise to provide the protection that Plaintiffs purchased. Defendants have

not paid any funds to date. Rather, it has indicated that any coverage – if provided – will be limited

to the communicable disease provisions in Plaintiffs’ Policies which have a sublimit far lower than

Plaintiffs’ expected losses and the overall limits of liability in each Policy. Defendant has further

stated that even if the communicable disease coverages apply, they will cover damages far

narrower than what the Policies’ language provides.

       8.      Plaintiffs are not unique. The insurance industry – and this Defendant in particular

– appears to be taking a uniform approach to the current pandemic: deny coverage even when the

policy they drafted and offered to insureds, and the policy paid for by the insureds, does not contain

an exclusion for pandemic- or virus-related losses. Based on other lawsuits and other publicly

available information, it appears that Defendant is taking a consistent position with other insureds

– including other higher education institutions – across the country. Indeed, in March 2020,

Defendant began meeting with representatives of colleges and universities and actively

discouraged those representatives from submitting claims for coverage.




                                                  3
         Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 3 of 22
       9.      Defendant’s conduct is particularly galling in light of the huge amount of premiums

insurers like Defendant receive annually. According to information published by the Insurance

Information Institute, the U.S. insurance industry collected net premiums of $1.22 trillion in 2018.

Premiums recorded by property/casualty insurers accounted for 51% of that amount. Between

2014 and 2018, these insurers wrote net premiums each year of between $497 billion to $612.6

billion but only incurred losses of between $277.7 billion and $360.9 billion.

       10.     This is a class action for declaratory judgment and breach of contract arising from

Defendant’s refusal to pay claims related to COVID-19 as required by its property insurance

agreements it sold to Plaintiffs and other institutions of higher education.

                                             PARTIES

       11.     Plaintiff Rockhurst University is a Missouri nonprofit corporation, with its

principal place of business in Kansas City, Missouri.

       12.     Plaintiff Rockhurst University is a private Jesuit university in Kansas City,

Missouri. Founded in 1901, it now serves over 3,000 students. Its 55-acre campus is located just

blocks from Kansas City’s busy Country Club Plaza district and minutes from downtown.

       13.     As a result of, and in connection with the COVID-19 pandemic and related

governmental restrictions on non-essential business, Rockhurst ceased normal operations and

effectively closed its campus the week of March 16, 2020. Students did not return to campus from

the Rockhurst’s scheduled Spring Break recess. Rockhurst has refunded to students approximately

$2.2 million in room, board, and fees, and has suffered, and will continue to suffer other substantial

losses and damages. Campus facilities remain closed.

       14.     Plaintiff Maryville University is a Missouri nonprofit corporation, with its principal

place of business in St. Louis, Missouri.



                                                  4
         Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 4 of 22
       15.     Plaintiff Maryville University is a private university located in St. Louis, Missouri.

It was founded in 1872 and serves over 10,000 students.

       16.     Friday, March 6, 2020 was Maryville’s last day of normal campus operations in

advance of Spring Break. On March 10, 2020, Maryville announced that beginning on March 16,

2020, the first day classes were to resume after Spring Break, Maryville would be delivering all

on-campus class virtually. On March 17-19, 2020, it conducted a move out for residential students

and shuttered all dorms. In early April 2020, Maryville issued refunds in excess of $2 million to

students for room and board. Campus facilities remain closed.

       17.     Both Rockhurst and Maryville have had the confirmed presence of COVID-19 on

property covered by the Policies.

       18.     It is more likely than not that by at least early March 2020 other persons infected

with COVID-19 were present on Plaintiffs’ campuses and thereby caused the virus to be present

throughout Plaintiffs’ insured property and surrounding areas.

       19.     As a result, Plaintiffs’ insured property was rendered unsuitable for its intended use

and was subject to a variety of limitations, restrictions, and prohibits, including by orders of

applicable government entities (“Stay at Home Orders”), which are matters of public record.

       20.     Defendant Factory Mutual Insurance Company, is a Rhode Island corporation, with

its principal place of business in Johnston, Rhode Island.

                                JURISDICTION AND VENUE

       21.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(d)(2) because this

is a class action in which at least one member of the class is a citizen of a state different from

Defendant, the amount in controversy exceeds $5 million exclusive of interest and costs, and the

proposed class contains more than 100 members.



                                                 5
         Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 5 of 22
        22.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

portion of the events giving rise to Plaintiffs’ causes of action occurred in this judicial district and

division. The Policies at issue covers Plaintiffs’ facilities located in the State of Missouri, and

Plaintiffs purchased the Policies from an insurance broker located in the State of Missouri.

                                   FACTUAL BACKGROUND

        23.     The novel coronavirus – named “severe acute respiratory syndrome coronavirus 2”

or “SARS-CoV2” – has spread widely and rapidly across the United States. The illness related to

SARS-CoV-2 is “novel coronavirus disease 2019,” commonly abbreviated to “COVID-19.”

Although the virus and related illness are distinct, for purposes of this Complaint, Plaintiffs refer

to both interchangeably as “COVID-19.”

        24.     Over 1,100 Missourians and over 140,000 Americans have died of COVID-19 and

there have been over 37,000 confirmed COVID-19 cases in Missouri and over 3.8 million

confirmed cases in the United States, as of the date of this filing, according to the Coronavirus

Resource Center at Johns Hopkins University. See also Centers for Disease Control and Prevention

(“CDC”) data.

        25.     Both Plaintiffs’ insured property has been rendered unsuitable for their intended

uses and has been subject to a variety of limitations, restrictions, and prohibitions, including by

government Stay at Home Orders imposed by the State of Missouri, Counties of Jackson, St. Louis,

and St. Charles, City of Kansas City, and City of St. Louis.

        26.     Plaintiffs also imposed limitations, restrictions, and prohibitions due to the

dangerous condition caused by the presence of COVID-19.

        27.     Orders restricting Plaintiffs’ operations are still in effect in Kansas City, St. Louis,

and Jackson, St. Louis, and St. Charles Counties as of the date of this filing.



                                                   6
         Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 6 of 22
                                              COVID-19

       28.      A growing body of evidence suggests that the virus transmits both through droplets,

when someone sneezes and coughs, and aerosols, which are produced by normal breathing.

       29.      Aerosols are particularly concerning because unlike droplets, which stay airborne

for only a few seconds, aerosols are water droplets suspended in air and can remain suspended for

hours, until gravity ultimately forces them to the nearest surface below.

       30.      Consequently, aerosols can spread widely through air flow and settle on surfaces

hundreds of feet away from any infected individual. Thus, someone not even in the vicinity of an

infected person can unknowingly touch an infected surface, later touch their face, and become

infected.

       31.      As a result, at least 42 states and countless local governments issued substantially

similar “stay at home” orders, the purpose of which was to mitigate and slow the spread of COVID-

19.

       32.      According to the CDC, everyone is at risk of getting COVID-19. The virus can

spread by respiratory droplets when an infected person coughs, sneezes, or talks. A person can

become infected from respiratory droplets or potentially by touching a surface or object that has

the virus on it and then by touching the mouth, nose, or eyes. 2

       33.      According to studies, the virus can live on surfaces for several days if not longer. 3

The New England Journal of Medicine reported finding that experimentally-produced aerosols

containing the virus remained infectious in tissue-culture assays, with only a slight reduction in




2
       https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf
3
       https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf

                                                   7
            Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 7 of 22
infectivity during a 3-hour period of observations. “Aerosols from infected persons may therefore

pose an inhalation threat even at considerable distances and in enclosed spaces….” 4

           34.     The study also found that COVID-19 was detectable for up to four hours on copper,

up to 24 hours on cardboard, and up to three days on plastic and stainless steel. 5

           35.     All of these materials are used by Plaintiffs throughout their facilities and

operations.

           36.     The study’s results indicate that individuals can become infected with COVID-19

through indirect contact with surfaces or objects used by an infected person, whether they were

symptomatic or not.

           37.     A consensus appears to be emerging that COVID-19 can travel through the air via

aerosols. For example, aerosol scientist Lidia Morawska of the Queensland University of

Technology in Brisbane, Australia told Nature that, “In the minds of scientists working on this,

there’s absolutely no doubt that the virus spreads in the air. This is a no-brainer.” 6

           38.     An April 2020 study published in the journal Emerging Infectious Diseases found

a wide distribution of COVID-19 on surfaces and in the air about 13 feet from patients in two

hospital wards in Wuhan, China, leading the authors to conclude that the virus spreads in aerosols

in addition to large respiratory droplets. The investigators found evidence of the virus in swabs of

floors, computer mice, trash bins, bed handrails, patients’ face makes, health workers’ personal

protective equipment, and air vents. 7




4
           https://www.nejm.org/doi/full/10.1056/NEJMc2009324
5
           https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces
6
           https://www.nature.com/articles/d41586-020-00974-w
7
           https://www.cidrap.umn.edu/news-perspective/2020/04/study-finds-evidence-covid-19-air-hospital-
surfaces

                                                         8
             Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 8 of 22
           39.     The authors also surmised that the high rate of positivity for floor samples in the

hospital strongly suggest that droplets fall to the ground and then are spread via patients’ shoes.

For example, every sample tested from the pharmacy floor tested positive for COVID-19 even

though no patients were housed there. 8

           40.     Another study conducted in Wuhan indicates that staff movement, floor cleaning,

and the removal of personal protective equipment could transmit the virus through the re-

suspension of virus-contaminated aerosols. 9

           41.     Kimberly Prather, an aerosol chemist at the University of California, San Diego

told Science magazine: “I’m relieved to see aerosolization is accepted. This added airborne

pathway helps explain why it is spreading so fast.”10

           42.     Aerosol particles are held in the air by physical and chemical forces. The suspended

particles remain for hours or more, depending on factors such as heat and humidity. If virus

particles can be suspended in air for more than a few seconds, like, for instance, the measles virus

can, then anyone passing through could become infected by a pathogenic aerosol cloud. And the

virus can travel long distances and land on surfaces, only to be stirred back up into the air later by

cleaning or other disturbances.

           43.     The SARS virus that caused a 2003 epidemic is a coronavirus and is similar to

COVID-19. As a result, the behavior of SARS during the 2003 epidemic provided evidence about

any aerosol risk from COVID-19.




8
           https://www.cidrap.umn.edu/news-perspective/2020/04/study-finds-evidence-covid-19-air-hospital-
surfaces
9
          https://www.biorxiv.org/content/10.1101/2020.03.08.982637v1
10
          https://www.sciencemag.org/news/2020/04/you-may-be-able-spread-coronavirus-just-breathing-new-
report-finds#

                                                         9
             Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 9 of 22
       44.     A 2014 analysis published in the journal Clinical Infectious Diseases investigated

a seemingly puzzling outbreak in a Hong Kong apartment complex whose residents had not been

in close contact with each other.11 The study found that “airborne spread was the most likely

explanation, and the SARS coronavirus could have spread over a distance of 200 meters,” or about

600 feet.12

       45.     The implications of airborne spread of the virus are extremely serious. Airborne

spread means that the virus can travel long distances from any infected person. It can then infect

someone who unknowingly walks through a pathogenic cloud. It can also infect someone by

settling on a physical surface, which someone touches and later becomes infected. And regardless

of the transmission method, the evidence suggests that COVID-19 can be transmitted by shoes

even once it reaches the ground.

       46.     State and local governments have determined that without the Stay at Home Orders,

COVID-19 could spread rampant throughout the community.

       47.     The Stay at Home Orders in and around Plaintiffs’ property also explicitly

acknowledge that COVID-19 causes direct physical damage and loss to property:

               a. the City of Kansas City, Missouri, issued Order 20-01 in response to the

                  pandemic, which states that “the City wishes to employ all means available

                  under the law to protect public life, health, safety and property to limit the

                  development, contraction and spread of COVID-19”13 (emphasis added);




11
        https://academic.oup.com/cid/article/58/5/683/365793
12
        Id.
13
        http://mediaassets.kshb.com/NWT/Sam/Mayor%20Lucas%20Stay%20at%20Home%20
Order.pdf?_ga=2.87564241.83785035.1587504680-1549958454.1581544124

                                               10
         Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 10 of 22
                  b. the Order from Johnson County, Kansas states that COVID-19 “endanger[s]

                      health, safety and welfare of persons and property within the border of Johnson

                      County, Kansas” and that it “remains a public disaster affecting life, healthy,

                      property, and the public space.14 (emphasis added).

                                         The Factory Mutual Policies

         48.      To protect themselves against risks like COVID-19, Plaintiffs purchased insurance

policies (the “Policies”) from Defendant. The Policies were in effect at the time of the outbreak

and remains in effect today. Plaintiffs paid all premiums required by the Policies.

         49.      Plaintiffs are Named Insureds under their respective Policies.

         50.      Defendant is the effective and liable insurer of the Policies and policies meeting the

class definition.

         51.      Generally, under property insurance policies like those issued by Defendant to

Plaintiffs and class members, the insuring agreements provide coverage for all risks of physical

loss or damage to property, unless specifically excluded.

         52.      The Policies are “all-risk” policies. They cover “all risks of physical loss or

damage.” Rockhurst Policy, attached hereto as Ex. A at 8.15 Rockhurst’s Policy provides coverage

up to a limit of $278,126,000. Ex. A at 11. Maryville’s Policy provides coverage up to a limit of

$314,116,000. Ex. B at 9. Unless damage is clearly excluded or included within a listed sublimit,

the full limit of liability is available for Plaintiffs’ damages.




14
         https://www.jocogov.org/sites/default/files/documents/CMO/JoCo%20Public%20
Health%20Officer%20Stay%20at%20Home%20Order%203-22-20.pdf
15
         Maryville’s Policy is attached to this Complaint as Ex. B. The two Policies are materially identical. Except
as specifically noted, Plaintiffs cite to Rockhurst’s Policy (Ex. A) as the representative Policy for purposes of this
Complaint.

                                                         11
          Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 11 of 22
        53.        The Policies specifically include coverage for communicable disease. They define

“communicable disease” as “disease which is…transmissible from human to human by direct or

indirect contact with an affected individual or the individual’s discharges….” Ex. A at 83.

Defendant has acknowledged that COVID-19 is a “communicable disease” under the Policies.

        54.        The Policies’ “Communicable Disease Response” coverage applies when an

insured location “has the actual not suspected presence of communicable disease and access to

such location is limited, restricted or prohibited by: (1) an order of an authorized governmental

agency regulating the actual not suspected presence of communicable disease; or (2) a decision of

an Officer of the Insured as a result of the actual not suspected presence of communicable

disease….” Ex. A at 30-31. Under this coverage, Defendant agrees to cover “the reasonable and

necessary costs incurred by the Insured…for the: (1) cleanup, removal and disposal of the actual

not suspected presence of communicable diseases from insured property; and (2) actual costs of

fees payable to public relations services or actual costs of using the Insured’s employees for

reputation management resulting from the actual not suspected presences of communicable

diseases on insured property.”

        55.        As a result of the actual not suspected presence of COVID-19, Officers of Plaintiffs

limited, restricted or prohibited access to their property, which caused Plaintiffs to incur losses

covered by the Communicable Disease Response provision in the Policies. In addition, the

applicable Stay at Home orders limited, restricted or prohibited access to Plaintiffs’ property,

which caused Plaintiffs to incur losses covered by the Communicable Disease Response provision

in the Policies.

        56.        The Policies’ “Interruption by Communicable Disease” coverage applies when

an insured location “has the actual not suspected presence of communicable disease and access to



                                                    12
         Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 12 of 22
such location is limited, restricted or prohibited by: (1) an order of an authorized governmental

agency regulating the actual not suspected presence of communicable disease; or (2) a decision of

an Officer of the Insured as a result of the actual not suspected presence of communicable

disease….” Ex. A at 69. Under this coverage, Defendant agrees to cover the Actual Loss Sustained

and EXTRA EXPENSE incurred by the Insured during the PERIOD OF LIABILITY at such

location with the actual not suspected presence of communicable disease.” Id.

       57.     As a result of the actual not suspected presence of COVID-19, Officers of Plaintiffs

limited, restricted or prohibited access to their property, which caused Plaintiffs to incur losses

covered by the Interruption by Communicable Disease provision in the Policies. In addition, the

applicable Stay at Home orders limited, restricted or prohibited access to Plaintiffs’ property,

which caused Plaintiffs to incur losses covered by the Interruption by Communicable Disease

provision in the Policies.

       58.     The Policies also provide coverage for “Decontamination Costs,” which covers

“the increased cost of decontamination and/or removal of…contaminated insured property” if

“insured property is contaminated as a direct result of insured physical damage and there is in force

at the time of the loss any law or ordinance regulating contamination due to the actual not suspected

presence of contaminants.” Ex. A at 32. Plaintiffs have incurred Decontamination Costs due to

COVID-19.

       59.     The Policies also contain a “Time Element” section that provides coverage for lost

earnings or lost profits “directly resulting from physical loss or damage of the type insured.” Ex.

A at 47. Plaintiffs have suffered Time Element losses due to COVID-19.




                                                 13
         Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 13 of 22
        60.     The Time Element section also covers “Extra Expense.” Ex. A at 53. Extra

Expenses are “expenses to temporarily continue as nearly normal as practicable the conduct of the

Insured’s business.” Id. Plaintiffs have incurred Extra Expenses due to COVID-19.

        61.     The Policies provide coverage from an interruption to business caused by an order

from a “Civil or Military Authority.” Exhibit A at 62. Specifically, the Policies cover “the Actual

Loss Sustained and EXTRA EXPENSE incurred by the insured during the PERIOD OF

LIABILITY if an order of civil or military authority limits, restricts or prohibits partial or total

access to an insured location provided such order is the direct result of physical damage of the type

insured at the insured location or within five statute miles/eight kilometres of it.” Id. Access to

Plaintiffs’ property has been limited, restricted, and prohibited in part or in total due to the presence

and threat of COVID-19 and related Stay-at-Home Orders.

        62.     The Policies provide “Ingress and Egress” coverage, which requires Defendant to

pay for “the Actual Loss Sustained and EXTRA EXPENSE incurred by the Insured…due to the

necessary interruption of the Insured’s business due to partial or total physical prevention of

ingress to or egress from an insured location” provided that “such prevention is a direct result of

physical damage of the type insured to property of the type insured.” Ex. A at 63-64. Ingress to

and egress from Plaintiffs’ property has been partially or totally prevented due to COVID-19.

        63.     The Policies also provide additional coverages that apply to Plaintiffs’ claim,

including, but not limited to “Contingent Time Element Extended”; “Expediting Costs”;

“Protection and Preservation of Property”; “Claims Preparation Costs”; and “Tuition Fees”

coverage. See Ex. A.

                                Plaintiffs’ Claims to Factory Mutual

        64.     Plaintiffs each submitted timely claims to Defendant for coverage under the Policy.



                                                   14
         Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 14 of 22
        65.     Since submitting their claims, Defendant has submitted questions to Plaintiffs

regarding their claim and communicated Defendant’s view of the coverage available under the

Policies.

        66.     Defendant has indicated that the only bases for coverage under the Policies are

Communicable Disease Response and Interruption by Communicable Disease. Communicable

Disease Response and Interruption by Communicable Disease share a $1,000,000 sublimit, far less

than Plaintiffs’ total losses from COVID-19 and the overall limits of liability under the Policies. Ex.

A at 12. Defendant’s position is contrary to the language of the Policies.

        67.     With respect to the communicable disease coverages, Defendant also has indicated

that for coverage to apply, Plaintiffs must establish the actual presence of COVID-19 on campus by

showing a positive COVID-19 test result for someone who was on campus. Defendant also has

indicated that for coverage to apply the confirmed COVID-19 test from someone on campus must be

the reason an officer of Plaintiffs or a governmental authority restricted access to the campus.

Defendant’s position is contrary to the language of the Policies.

        68.     Thus, Defendant has made clear that it will not provide the full extent of coverage

under the Policies for losses due to COVID-19.

                               CLASS ACTION ALLEGATIONS

        69.     Pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(1), 23(b)(2), 23(b)(3)

and/or 23(c)(4), Plaintiffs bring this action on behalf of themselves and all others similarly situated,

and seeks to represent the following nationwide classes:

                a. Nationwide Declaratory Judgment Class. All institutions of higher education

                    that are covered by one of the Defendant’s policies in effect during the COVID-

                    19 pandemic.



                                                  15
            Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 15 of 22
               b. Nationwide Breach Class. All institutions of higher education that are covered

                   by one of the Defendant’s policies in effect during the COVID-19 pandemic.

               c. Missouri Subclass. All institutions of higher education that purchased one of

                   Defendant’s Policies in Missouri and are covered by one of the Defendant’s

                   policies in effect to COVID-19.

       70.     Plaintiffs’ Classes satisfy the numerosity, commonality, typicality, adequacy, and

superiority requirements of a class action under Rule 23, as set forth more fully herein.

       71.     Numerosity. COVID-19 has impacted thousands of higher education institutions

across the country and Defendant is a nationwide insurer with, on information and belief, hundreds

or more policies issued with the relevant provisions. Consequently, the Classes each number in at

least the hundreds and most likely thousands, and thus the numerosity standard is satisfied.

Moreover, because the members of the Classes are geographically dispersed across the country,

and members of the Missouri Subclass are geographically dispersed across the state, if not

elsewhere, joinder of all Class members in a single action is impracticable. Class members and

Missouri Subclass members may be informed of the pendency of this class action through direct

mail or other means based on Defendant’s records of its policyholders.

       72.     Commonality. There are questions of fact and law common to the Classes that

predominate over any questions affecting only individual members. The questions of law and fact

common to the Class arising from Defendant’s actions include, without limitation, the following:

               a. Do the Policies cover losses resulting from the COVID-19 pandemic?

               b. Do the Policies cover losses resulting from state and local Stay At Home Orders
                  requiring the suspension or reduction in business?

               c. Has Defendant wrongfully denied claims for business losses resulting from
                  COVID-19 and/or the Stay at Home Orders?



                                                16
        Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 16 of 22
                d. Do any of the following provisions in the Policies cover losses due to COVID-
                   19: (i) physical loss or damage to property; (ii) time element; (iii) contingent
                   time element extended; (iv) civil or military authority; (v) ingress/egress; (vi)
                   extra expense; (vii) communicable disease response; (viii) interruption by
                   communicable disease; (ix) decontamination costs; (x) expediting costs; (xi)
                   preservation of property; (xii) claims preparation costs; and/or (xiii) tuition
                   fees?

                e. Has Defendant breached its Policies by refusing to cover COVID-19 related
                   losses?

                f. Are Class members entitled to reasonable attorneys’ fees and expenses?
        73.     Predominance. The questions set forth above predominate over any questions

affecting only individual persons, and a class action is superior with respect to considerations of

consistency, economy, efficiency, fairness, and equity to other available methods for the fair and

efficient adjudication of the claims asserted herein. Specifically, thousands of institutions of higher

education are impacted by Defendant’s denial of coverage for COVID-19 losses and their claims

arise from a common factual predicate, which is the nationwide shutdown and suspension of

activities due to the virus.

          74.   Typicality. Plaintiffs’ claims are typical of those of the Classes as Plaintiffs were

subject to the same or similar policy provisions and the losses for all members relate to COVID-

19 and the related closure orders and the claims arise from the same legal theories.

          75.   Superiority. A class action is the appropriate method for the fair and efficient

adjudication of this controversy. Defendant has acted or refused to act on grounds generally

applicable to the Class and Missouri Subclass. The presentation of separate actions by individual

Class members and Missouri Subclass members would create a risk of inconsistent and varying

adjudications, establish incompatible standards of conduct for Defendant, and/or substantially

impair or impede the ability of Class members to protect their interests.




                                                  17
         Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 17 of 22
          76.   Adequacy. Plaintiffs are adequate representatives of the Class and Missouri

Subclass because they are a member of the Class and its interests do not conflict with the interests

of those it seeks to represent. The interests of the Class members will be fairly and adequately

protected by Plaintiffs and their counsel, who have extensive experience prosecuting complex class

litigation.

          77.   Declaratory Relief and certification under Rule 23(b)(2) of the Federal Rules

of Civil Procedure. On information and belief, Defendant has refused, or intends to refuse,

coverage due to COVID-19 business interruption and other covered losses for all, or most,

policyholders with covered Policies and final injunctive and/or declaratory relief mandating that

Defendant cover the losses of Class members is appropriate respecting the class as a whole.

          78. Issue Class and Modification of Class Definitions and Creation of Subclasses.

In the alternative, Plaintiffs reserve the right to seek certification of one or more common issues

pursuant to Rule 23(c)(4). In addition, Plaintiffs reserve the right to modify the definitions of the

class and/or create subclasses either by amendment to the complaint or by motion for class

certification, including but not limited to subclasses for policyholders under specific Policy

provisions.

                          COUNT I: DECLARATORY RELIEF
       (On behalf of Nationwide Declaratory Judgment Class and Missouri Subclass)

        79.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

        80.     The Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, allows this Court to

declare the rights and other legal relations of the parties to this dispute.

        81.     An actual controversy has arisen and now exists between Plaintiffs and the class,

on the one hand, and Defendant, on the other hand, concerning the respective rights and duties of

the parties under the Policies. In June 2020, Plaintiffs each requested coverage for COVID-19


                                                  18
         Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 18 of 22
related losses. Over the course of various communications, Defendant stated that it would consider

Plaintiffs’ claim under the communicable disease coverage of Plaintiffs’ policy only and that it

would provide coverage under those provisions only under improperly narrow circumstances.

Defendant is in breach of its obligations by refusing to provide coverage under other provisions of

the Policies and for improperly construing the communicable disease coverage. Moreover, upon

information and belief, Defendant has refused other, similar claims claiming that COVID-19 losses

are not covered by the Policy.

       82.     Plaintiffs contend that Defendant has breached the Policies in the following

respects:

               a.     Plaintiffs and the class have suffered losses due to COVID-19

                      covered by the Policies.

               b.     Defendant is obligated to pay Plaintiffs and the class for those

                      losses.

               c.     Defendant has failed to pay Plaintiffs and the class for those losses.

       83.     Plaintiffs therefore seek a declaration of the parties’ respective rights and duties

under the Policies and requests the Court declare the aforementioned conduct of Defendant

unlawful and in material breach of the policies so that future controversies may be avoided.

      COUNT II: BREACH OF CONTRACT AND/OR ANTICIPATORY BREACH
           (On behalf of Nationwide Breach Class and Missouri Subclass)

       84.     The preceding paragraphs are incorporated by reference as if fully alleged herein.

       85.     Plaintiffs and the class purchased property coverage policies from Defendant.

       86.     The Policies are valid and enforceable contracts between the Defendant and

Plaintiffs and class members.




                                                 19
        Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 19 of 22
        87.     Plaintiffs and the class substantially performed their obligations under the terms of

the Policies including giving Defendant notice of the claim. Alternatively, Defendant has waived

any terms or conditions of coverage and may not assert any term or condition in the Policy as a

defense to liability.

        88.     Plaintiffs and the class have sustained a loss covered by the Policies arising from

the COVID-19 virus and associated state and local Stay at Home orders.

        89.     Defendant has stated that it would consider Plaintiffs’ claim under the

communicable disease coverage of Plaintiffs’ policy only and that it would provide coverage under

those provisions only under improperly narrow circumstances. Defendant is in breach of its

obligations by refusing to provide coverage under other provisions of the Policies and for

improperly construing the communicable disease coverage. Moreover, upon information and

belief, Defendant has refused or will refuse other, similar claims claiming that COVID-19 losses

are not covered by the Policy. Defendant therefore unjustifiably refuses to pay for losses covered

by the Policies, in breach of the Policies.

        90.     Defendant has refused to pay claims related to COVID-19 on a uniform and class-

wide basis, in breach of the policies.

        91.     Any conditions precedent to a claim for breach of contract under the Policies have

occurred, been satisfied, or, in any event, should be excused or otherwise discarded on the basis of

futility or other applicable law.

        92.     As a direct and proximate result of Defendant’s breaches, Plaintiffs and the class

have sustained damages in an amount to be determined at trial.

                                         PRAYER FOR RELIEF




                                                 20
         Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 20 of 22
       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

request relief and judgment against Defendant as follows:

       a.     That the Court enter an order certifying the class, appointing Plaintiffs as

              representatives of the class, appointing Plaintiffs’ counsel as class counsel, and

              directing that reasonable notice of this action, as provided by Federal Rule of Civil

              Procedure 23(c)(2), be given to the class;

       b.     For a judgment against Defendant for the causes of action alleged against it;

       c.     For compensatory damages in an amount to be proven at trial;

       d.     For a declaration that Defendant’s conduct as alleged herein is unlawful and in

              material breach of the Policy;

       e.     For pre-judgment and post-judgment interest at the maximum rate permitted by

              law;

       f.     For Plaintiffs’ attorney’s fees;

       g.     For Plaintiffs’ costs incurred; and

       h.     For such other relief in law or equity as the Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a trial by jury on all issues so triable.


Date: July 23, 2020                            Respectfully submitted,

                                                 STUEVE SIEGEL HANSON LLP

                                                 s/ Patrick J. Stueve
                                                 Patrick J. Stueve, MO Bar # 13847
                                                 Todd M. McGuire, MO Bar # 51361
                                                 Bradley T. Wilders, MO Bar # 78301
                                                 Curtis Shank, MO Bar # 66221
                                                 Abby E. McClellan, MO Bar # 66069
                                                 460 Nichols Road, Suite 200


                                                   21
        Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 21 of 22
                            Kansas City, Missouri 64112
                            Telephone:    816-714-7100
                            Facsimile:    816-714-7101
                            Email:        stueve@stuevesiegel.com
                            Email:        mcguire@stuevesiegel.com
                            Email:        wilders@stuevesiegel.com
                            Email:        shank@stuevesiegel.com
                            Email:        mcclellan@stuevesiegel.com

                            MILLER SCHIRGER LLC

                            John J. Schirger, MO # 60583
                            Matthew W. Lytle, MO #59145
                            Joseph M. Feierabend, MO #62563
                            4520 Main Street, Suite 1570
                            Kansas City, MO 64111
                            Telephone:     (816) 561-6500
                            Facsimile:     (816) 561-6501
                            Email:         jschirger@millerschirger.com
                            Email:         mlytle@millerschirger.com
                            Email:         jfeierabend@millerschirger.com

                            LANGDON & EMISON LLC

                            J. Kent Emison, MO #29721
                            911 Main Street
                            PO Box 220
                            Lexington, Missouri 64067
                            Telephone:    (660) 259-6175
                            Facsimile:    (660) 259-4571
                            Email:        kent@lelaw.com

                            SHAFFER LOMBARDO SHURIN, P.C.

                            Richard F. Lombardo, MO# 29748
                            2001 Wyandotte Street
                            Kansas City, MO 64108
                            Telephone:    816-931-0500
                            Facsimile:    816-931-5775
                            Email:        rlombardo@sls-law.com

                            Attorneys for Plaintiffs and the Proposed Classes




                              22
Case 4:20-cv-00581-BCW Document 1 Filed 07/23/20 Page 22 of 22
